DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 13 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 12 and 13 are newly added.
Claims 1-13 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (JP2008189681 (A)), citations below from a machine translation provided by EPO).
Murase teaches a method of suppressing an increase in blood glucose level, an agent for preventing / ameliorating hyperleptinemia (an overproduction of leptin), an agent for preventing / ameliorating hyperinsulinemia, and treating obesity using a chlorogenic acid composition (pg 5, [0014]). Murase teaches the chlorogenic acid composition may originate in plant extracts such as sunflower leaves and/or sunflower seeds (pg 6, [0017]). 
For claims 2 and 11, although the Murase reference is silent about the pancreatic lipase activity of the claimed mixture, as recited in claim 2, or the antioxidant scavenging activity of the claimed mixture, as recited in claim 11, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. Put another way, something which is old (e.g. the method of Murase) does not become patentable upon the discovery of a new property (e.g. the pancreatic lipase activity or the antioxidant activity), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
For claims 4-6, Murase teaches chlorogenic acid is useful in a method for treating obesity, a severe form of overweight (see citation above).
For claim 7, Murase teaches “The chlorogenic acid of the present invention and the composition containing the chlorogenic acid can be administered or ingested to humans by any of oral, enteral, injection, transmucosal, transdermal” (pg 8, 90024).
For claim 8, Murase teaches “the dosage form of the present invention include tablets, powders, granules, capsules, troches, syrups, emulsions, soft gelatin capsules, gels, pastes, injections, creams, gels, lotions, patches” (pg 8, [0025]).
For claim 9, Murase teaches the claimed species (pg 7, [0020]).
	
2) Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (WO 2015/050023 A1; for the purpose of translation, citations below are from the US equivalent, US 10,039,303).
Takeuchi teaches a method of producing a chlorogenic acid-containing composition by aqueous extraction of sunflower seed residues (col 2: 19-27). Takeuchi teaches the chlorogenic acid-containing composition is useful for treating obesity (col 13: 34-37). 
For claim 2, although the Takeuchi reference is silent about the pancreatic lipase activity of the claimed mixture, as recited in claim 2, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. Put another way, something which is old (e.g. the method of Takeuchi) does not become patentable upon the discovery of a new property (e.g. the pancreatic lipase activity or the antioxidant activity), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
 For claims 4-6, Takeuchi teaches chlorogenic acid is useful in a method for treating obesity, a severe form of overweight (see citation above).
For claim 7, Takeuchi teaches the chlorogenic acid method can be present in a food or drink item (col 14: 1-4).
For claim 8, Takeuchi teaches the dosage form of a drink, reading on a  syrup, or a powder (col 14: 1-2; col 13: 4-5).

Obviousness Rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (cited above).
 For the purposes of this rejection, it is assumed that Murase does not teach a method in which of modulating body weight by administration of a chlorogenic acid composition with sufficient specificity to rise to anticipation.	
Murase teaches a method of suppressing an increase in blood glucose level, an agent for preventing/ameliorating hyperleptinemia (an overproduction of the hormone leptin), an agent for preventing/ameliorating hyperinsulinemia, and treating obesity using a chlorogenic acid composition (pg 5, [0014]). Murase teaches the chlorogenic acid composition may originate in plant extracts such as sunflower leaves and/or sunflower seeds (pg 6, [0017]). 
For claim 2, although the Murase reference is silent about the pancreatic lipase activity of the claimed mixture, as recited in claim 2, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. Put another way, something which is old (e.g. the method of Murase) does not become patentable upon the discovery of a new property (e.g. the lipase activity), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
For claims 4-6, Murase teaches chlorogenic acid is useful in a method for treating obesity, a severe form of overweight (see citation above).
For claim 7, Murase teaches “The chlorogenic acid of the present invention and the composition containing the chlorogenic acid can be administered or ingested to humans by any of oral, enteral, injection, transmucosal, transdermal” (pg 8, 90024).
For claim 8, Murase teaches “the dosage form of the present invention include tablets, powders, granules, capsules, troches, syrups, emulsions, soft gelatin capsules, gels, pastes, injections, creams, gels, lotions, patches” (pg 8, [0025]).
Murase teaches a total chlorogenic acid content of from 0.05-95% (pgs 8-9, [0026]), overlapping the range recited in claim 10. This teaching also reads on the antioxidant scavenging activity recited in claim 11. 
The prior art of Murase discloses methods of modulating body weight comprising administering a composition comprising chlorogenic acid derived from sunflower seed extract to a subject in need thereof. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Wieduwild teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Murase, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

2) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murase (cited above), in view of Takeuchi (cited above).
The teachings of Murase are discussed, in part, above. Murase additionally teaches a total chlorogenic acid content of from 0.05-95% (pgs 8-9, [0026]), overlapping the range recited in claim 10. This teaching also reads on the antioxidant scavenging activity recited in claim 11. 
Murase does not teach the method of extracting sunflower seeds or the composition of the sunflower seed extract..
Takeuchi teaches the missing elements of Murase.
As discussed above, Takeuchi teaches the method of water extraction of chlorogenic acids from defatted sunflower seeds (Example 1, col 15-16). This teaching reads on claim 13.
The person of ordinary skill would have had a reasonable expectation of success in selecting Takeuchi's method of extracting sunflower seeds with water in the method of Murase because Murase teaches a method of treating overweight or obesity in a subject with an extract of sunflower and Takeuchi likewise teaches a water extract of sunflower seeds is effective in a method of treating overweight or obesity in a subject. The skilled artisan would have been motivated to select Takeuchi's water extraction as the method of obtaining an effective composition for treating overweight or obesity since both references teach a method of treatment using a sunflower seed extract for the same purpose.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-8 and 10-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 10-12 of U.S. Patent No. 10,952,985. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recites a method of treating a metabolic disorder comprising a mixture comprising 3-CQA;  5-CQA;  4-CQA;  3,4-diCQA; 3,5-diCQA;  and 4,5-diCQA. This mixture reads upon the instantly recited composition since the treatment of a metabolic disorder reads upon modulation of body weight.

Examiner’s Reply to Attorney Arguments dated  13 April 2022 
1. Rejection of claims 1-8, 10, and 11 under 35 U.S.C. § 103 over Ibarra
and
2. Rejection of claim 9 under 35 U.S.C. § 103 over Ibarra and Yamada
The applicant argues that neither Ibarra nor Yamada, whether taken alone or in combination with one, teach or suggest a method of modulating body weight comprising administering to a subject in need thereof a composition comprising sunflower seed extract.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Applicant’s arguments with respect to the rejections over Ibarra and Ibarra, in view of Yamada, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3. Rejection of claims 1-8, 10, and 11 on the ground of non-statutory double patenting over claims 1-7 and 10-12 of U.S. Patent No. 10,952,985.
The applicant argues that the present claims may be considerably amended during prosecution and therefore the filing of a terminal disclaimer is premature.
The Examiner acknowledges the arguments presented, but does not consider them persuasive since applicant’s reply is considered non-responsive as set forth in MPEP 804(I)(B)(1):
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.

As such, the rejection is maintained.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 recites the method of claim 1, wherein the range of each of the chlorogenic acids in the chlorogenic acid mixture is recited. Neither of the cited prior art references of Murase nor Takeuchi recites the claimed range, or a method related to the method disclosed in the instant specification for obtaining the mixture (see page 11, Example 1). The evidentiary prior art of Weisz (Food Chemistry 115 (2009) 758–765) discloses a method of extracting phenolic compounds, including chlorogenic acids, from sunflower seeds using a 6:4 mixture of methanol and water as the extraction solvent (pg 759, left column, section 2.3.), but the mixture of chlorogenic acids obtained is not within, nor close to, the range of each of the chlorogenic acids instantly recited. See Weisz, Table 3b, pg 764.
As such, claim 1 would be allowable if the claim recited each of the limitations recited in claim 12, and a Terminal Disclaimer over USP 10,952,985 was filed and accepted.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612